DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a resin binder, does not reasonably provide enablement for any binder other than a resin binder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to prepare the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-5 and 8-12 can be used as claimed and whether claims 1-5 and 8-12 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. Appl. Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Upon applying this test to claims 1-5 and 8-12, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-5 and 8-12 read on any type of binder such as an inorganic binder.
no direction or guidance presented for making an ink comprising any type of binder.
	(c) There is an absence of working examples concerning making a coating material comprising any type of binder.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-5 and 8-12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-9 of U.S. Patent No. 10,908,078. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:
With respect to claims 1 and 12, US ‘078 claims a monitoring method which uses a coating film comprising a porous ceramic particle and a binder, wherein the ceramic particle comprises a compound aRbAlcOr, AaRbGacO4, RxAlyO12, or RxGayO12 where A is one or more elements selected from a group consisting of Ca, Sr, and Ba, R is one or more elements selected from a group consisting of rare earth elements, a is equal to or greater than 0.9 and equal to or less than 1.1, b is equal to or greater than 0.9 and equal to or less than 1.1, c is equal to or greater than 0.9 and equal to or less than 1.1, x is equal to or greater than 2.9 and equal to or less than 3.1, and y is equal to or greater than 4.9 and equal to or less than 5.1, and a porosity of the ceramic particle is equal to or greater than 20% and equal to or less than 40%.
With respect to claim 2, see claim 3 of US ‘078.
With respect to claim 3, see claim 5 of US ‘078.
With respect to claim 4, see claim 6 of US ‘078.
With respect to claim 5, see claim 7 of US ‘078.
With respect to claims 6 and 7, see claim 8 of US ‘078.
With respect to claim 8, it would have been obvious to one of ordinary skill in the art to utilize 100 wt % of the compound in the ceramic particle given that the claims do not include other ingredients in the ceramic particle.
With respect to claim 9, US ‘078 does not claims that R is Yb (ytterbium), however, it would have been obvious to one of ordinary skill in the art to utilize Yb as the rare earth metal of R because it is a rare earths metals.
With respect to claim 10, see claim 9 of US ‘078.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,392,309 B2 discloses a ceramic porous body comprising an alumina and a rare earth oxide.  JP 2016-204563 discloses a fluorescent member comprising a ceramic matrix and alumina and 3Al5O12 ceramic powder and polymer that is sintered to form a porous ceramic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn